Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed. The prior art of record fails to disclose the features for determining a contention window adjustment value based at least in part on the feedback parameter, wherein determining the contention window adjustment value comprises weighting a non-reported acknowledgement as a reported negative acknowledgment (NACK); and adjusting a contention window size for a second transmission based at least in part on the contention window adjustment value, as recited in claim 1 and similarly recited in claims 18, 35, 36.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,292,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al. (Pub No.: 2008/0212477) and Lou et al. (Pub No.: 2020/0374933) are show systems which considered pertinent to the claimed invention.
Yun et al. discloses an apparatus and method for transmitting data by using Multi-round Contention Avoidance (MrCA) are provided. The method includes initializing a contention window for each of a plurality of contention rounds and setting a backoff counter corresponding to a size of the 
Lou et al. discloses a wireless transmit/receive unit (WTRU) may perform listen before talk (LBT) on a channel prior to uplink transmission on the channel. The WTRU may adjust an amount of time that the WTRU performs LBT. For example, WTRU may receive a set of transmission opportunities. The WTRU may receive a contention window size (CWS) sequence including a CWS for each transmission opportunity. The CWS sequence may be unique and may be based on the identity of the WTRU. For a given transmission opportunity, the WTRU may select a random number between zero and the CWS for that transmission opportunity. If the channel is clear for at least an amount of time associated with the random number, the WTRU may transmit in the transmission opportunity. If the channel is not clear for at least an amount of time associated with the random number, the WTRU may not transmit in the transmission opportunity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464